Bleckley, Chief Justice.
This is the first grant of a new trial. The motion contains several grounds, some of them special and some general. The judgment granting a new ti’ial rests upon the whole motion, not being put by the order upon any particular ground. The opinion of the court discusses the reasons of the presiding judge fox-deciding’ as he did. But these reasons, whether illogical or not, are no part' of the judgment, and consequently are not open to attack by assigning them as error. The only reviewable action of the court in deciding the motion is the judgment which the coux-t rendered. Central R. R. v. Smith, 74 Ga. 112. It is manifest that the mind of the judge was dissatisfied with the verdict upon the merits of the case, the real substance of the controversy. . He declared that it seemed strongly his duty to grant a xiew trial. This being- so, and bis court being still in possession and control of all points involved in the case, including the reasons of the judge for granting the motion, which reasons he can reconsider if the plaintiff below should obtain another verdict oxi the sanxe evidence, we see nothing to take this ease out of the general rule that the first grant of a new trial will not be interfered with. If errors were committed on the former trial, the px-esumption is that they will he corrected, not repeated, oix the next. And if no errors were committed then, the trial judge certainly xxeeds no aid from us for his guidance in conducting the now trial. We think there has been no abuse of discretion. ' Judgment affirmed,.